 
AMENDMENT TO
CONVERTIBLE PROMISSORY NOTE


This AMENDMENT TO CONVERTIBLE PROMISSORY NOTE (this “Amendment”), is made as of
________, by and between SILVER HORN MINING LTD., a Delaware corporation (the
"Company") and each of the lenders whose names appear on the signature pages
hereof.  Such lenders are each referred to herein as a “Lender” and,
collectively, as the “Lenders”.  Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Original Note
(defined below).


RECITALS


WHEREAS, the Company and each of the Lenders entered into that certain Note
Purchase Agreement, dated as of _________ (the “Note Purchase Agreement”),
pursuant to which the Company sold to the Lenders, upon the terms and subject to
the conditions set forth in the Note Purchase Agreement, an aggregate
of  $_______of promissory notes the (the “Original Notes”);


WHEREAS, the Parties wish to amend the Original Notes in the manner set forth
herein.


NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows,
intending to be legally bound hereby:


1.            Section 4(a) of the Original Notes is hereby deleted in its
entirety and replaced with the following:


 
(a)
Conversion Option



At any time at least three months after the Original Issuance Date, as well as
following the Maturity Date, this Note shall be convertible (in whole or in
part), at the option of the Holder (the “Conversion Option”), into such number
of fully paid and non-assessable shares of Common Stock of the Company (the
“Conversion Rate”) as is determined by dividing (x) that portion of the
outstanding principal balance under this Note as of such date that the Holder
elects to convert by (y) the Conversion Price (as defined herein) then in effect
on the date (the “Conversion Date”) on which the Holder faxes or emails a notice
of conversion (the “Conversion Notice”), duly executed, to the Company,
provided, however, that the Conversion Price shall be subject to adjustment as
described herein.  Company shall keep written records of the amount of this Note
converted, paid or exchanged, as of each Conversion Date.


2.           Section 4(b) of the Original Notes is hereby deleted in its
entirety and replaced with the following:


 
(b)
Conversion Price



The term “Conversion Price” shall mean $0.03, subject to adjustment as provided
herein. 


3.           Except as otherwise provided herein, the Note Purchase Agreement,
Original Notes and all exhibits and schedules thereto shall remain in full force
and effect.


4.           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same Amendment.




[Signatures appear on following page.]
 
 
1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.
 
 
SILVER HORN MINING LTD.


By:                                                          
Name:  Andrew Uribe                                      
Title: Chief Executive Officer


 
 LENDERS:


 
By:                                                          
Name:
 
 
By:                                                          
Name:


 
By:                                                          
Name:


 
By:                                                          
Name:
Title:


 
By:                                                          
Name:
Title:
 
 
2
 
 